Cory v Penfield Cent. Sch. Dist. (2021 NY Slip Op 06298)





Cory v Penfield Cent. Sch. Dist.


2021 NY Slip Op 06298


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ.


1023 CA 21-00320

[*1]SUSAN R. CORY, AS EXECUTRIX WITH LETTERS TESTAMENTARY WITH LIMITATIONS OF THE ESTATE OF RICHARD J. MENGA, DECEASED, PLAINTIFF-RESPONDENT,
vPENFIELD CENTRAL SCHOOL DISTRICT, DEFENDANT-APPELLANT, AND JENNIFER M. FICHERA, DEFENDANT-RESPONDENT. 


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (RICHARD T. SARAF OF COUNSEL), FOR DEFENDANT-APPELLANT.
MORRIS & MORRIS, ATTORNEYS, ROCHESTER (DEBORAH M. FIELD OF COUNSEL), FOR PLAINTIFF-RESPONDENT.
ROE & ASSOCIATES, WILLIAMSVILLE (MATTHEW J. ROE OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Monroe County (Christopher S. Ciaccio, A.J.), entered November 9, 2020. The order, insofar as appealed from, denied the cross motion of defendant Penfield Central School District for summary judgment dismissing the complaint against it. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 25 and 26, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court